DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/971,365, filed on 12/16/2015.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/10/2019, 04/07/2021, and 08/16/2021.  An initialed copy is attached to this Office Action.

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Lee et al., (US 2013/0136438 A1) in view of Sata et al., (US 2011/0141564 A1) disclose “A lens moving apparatus comprising: a cover member formed of a non-magnetic material (¶[0059]); a housing (23, Figure 1, of Sata et al.) disposed in the cover member; a bobbin (134, Figure 1) disposed in the housing; a first coil (coil block 136, Figure 1, of Sata et al.) coupled to the bobbin; a first position sensor (150, Figure 1, of Lee et al.) coupled to the bobbin; a first magnet (one of the plurality of magnets, 127, Figure 1, of Lee et al.) coupled to the housing and facing the first position sensor; a second magnet (one of the plurality of magnets, 127, Figure 1, of Lee et al.) coupled to the housing and spaced apart from the first magnet; an upper elastic member (140, Figure 1, of Lee et al.) coupled to an upper surface of the bobbin and an upper surface of the housing; a circuit board (a circuit board arranged at a rear surface of the base, ¶[0037]);” Lee et al., in view of Sata et al., fail to teach or suggest the aforementioned combination further comprising “a circuit board including a second coil facing the second magnet and disposed below the housing and comprising a plurality of terminals; and a support member connecting the upper elastic member and to the circuit board; wherein the upper elastic member comprises a first upper elastic member, a second upper elastic member, a third upper elastic member, and a fourth upper elastic member that are separated from each other; wherein the support member comprises a first support member connecting the first upper elastic member, a second support member connecting the second upper elastic member, a third support member connecting the third upper elastic member, and a fourth support member connecting the fourth upper elastic member; wherein the first position sensor is electrically connected to the circuit board via the first to fourth upper elastic members and the first to fourth support members, wherein each of the first to fourth upper elastic members comprises an inner frame coupled to an upper surface of the bobbin, an outer frame coupled to an upper surface of the housing, and a frame connection portion connecting the inner frame to the outer frame, and wherein the housing comprises four second side portions corresponding to four corners of the housing and four first side portions located between the four second side portions, and the first magnet is disposed on one of the four second side portions.”
With respect to claims 2-18 and 20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 19, though Lee et al., (US 2013/0136438 A1) in view of Sata et al., (US 2011/0141564 A1) disclose “lens moving apparatus comprising: a lens moving apparatus comprising: a cover member formed of a non-magnetic material (¶[0059]); a housing (23, Figure 1, of Sata et al.); disposed in the cover member and comprising four corners and four side portions located between the four corners (see Figure 1); a bobbin (134, Figure 1) disposed in the housing; a first coil (coil block 136, Figure 1, of Sata et al.) coupled to the bobbin; a first position sensor (150, Figure 1, of Lee et al.) coupled to the bobbin; a first magnet (one of the plurality of magnets, 127, Figure 1, of Lee et al.) coupled to the housing and facing the first position sensor; a second magnet (one of the plurality of magnets, 127, Figure 1, of Lee et al.) coupled to the housing and spaced apart from the first magnet; an upper elastic member (140, Figure 1, of Lee et al.) coupled to an upper surface of the bobbin and an upper surface of the housing; a circuit board (a circuit board arranged at a rear surface of the base, ¶[0037]);” Lee et al., in view of Sata et al., fail to teach or suggest the aforementioned combination further comprising “an upper elastic member coupled to an upper surface of the bobbin and an upper surface of the housing; the circuit board including a second coil facing the second magnet and disposed below the housing and comprising a plurality of terminals; and a support member connecting the upper elastic member and to the circuit board; wherein the upper elastic member comprises four upper elastic members separated from each other, wherein the support member comprises four support members connecting the four upper elastic members, respectively, wherein the first position sensor is electrically connected to the four upper elastic members, the four upper elastic members are electrically connected to the four supporting members, and the four supporting members are electrically connected to the circuit board, wherein each of the four upper elastic members comprises an inner frame coupled to an upper surface of the bobbin, an outer frame coupled to an upper surface of the housing, and a frame connection portion connecting the inner frame to the outer frame, and wherein the first magnet is disposed on one of the four corners of the housing, and the second magnet comprises four magnets disposed on the four side portions of the housing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
February 6, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872